Citation Nr: 0306152	
Decision Date: 03/31/03    Archive Date: 04/08/03

DOCKET NO.  96-15 013	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to an evaluation in excess of 30 percent for 
post-traumatic stress disorder (PTSD).  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. L. Prichard, Counsel


INTRODUCTION

The veteran had active service from September 1967 to July 
1970.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of rating decisions of the Cleveland, Ohio, 
regional office (RO) of the Department of Veterans Affairs 
(VA).  

This appeal was previously before the Board in May 1998, as 
was the issue of entitlement to service connection for a back 
disability.  Both issues were remanded at that time for 
additional development.  Subsequently, entitlement to service 
connection for a back disability was granted in December 
2002.  This represents a full grant of the benefits sought by 
the veteran, and this issue is no longer on appeal.  The 30 
percent evaluation for PTSD has been confirmed and continued 
by the RO, and this appeal has been returned to the Board for 
further review.  


FINDINGS OF FACT

The veteran is demonstrably unable to obtain or retain 
employment.  


CONCLUSION OF LAW

The criteria for a 100 percent evaluation for PTSD have been 
met.  38 U.S.C.A. § 1155 (West 1991 and Supp. 2002); 
38 C.F.R. § 4.132, Code 9411 (1996); 38 C.F.R. §§ 4.7, 4.130, 
Code 9411 (2002). 





REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran contends that the 30 percent evaluation in effect 
for his service connected PTSD is inadequate to reflect the 
impairment that results from this disability.  He believes 
that his PTSD is totally disabling, and renders him 
unemployable.  

VA has a duty to notify the veteran and his representative of 
any information and evidence needed to substantiate and 
complete a claim.  VA also has a duty to assist the veteran 
in obtaining evidence necessary to substantiate a claim.  
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
§ 3(a), 114 Stat. 2096, 2096-2098 (VCAA) (2000) (to be 
codified as amended at 38 U.S.C. § 5102 and 5103 (West 1991 & 
Supp. 2001); 66 Fed. Reg. 45630-32 (Aug. 29, 2001) (codified 
as amended at 38 C.F.R. § 3.159).  The Board finds that these 
duties have both been met.  Due to the favorable nature of 
this decision, additional discussion of the VCAA is not 
required.  

The evaluation of service-connected disabilities is based on 
the average impairment of earning capacity they produce, as 
determined by considering current symptomatology in the light 
of appropriate rating criteria.  38 U.S.C.A. § 1155.  
Consideration is given to the potential application of the 
various provisions of 38 C.F.R. Parts 3 and 4, whether or not 
they are raised by the veteran, as required by Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991).  In addition, the entire 
history of the veteran's disability is also considered.  
Consideration must be given to the ability of the veteran to 
function under the ordinary conditions of daily life.  38 
C.F.R. § 4.10.  If there is a question as to which of two 
evaluations should apply, the higher rating is assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating is 
assigned.  38 C.F.R. § 4.7.

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Although a rating specialist is directed to review the 
recorded history of a disability in order to make a more 
accurate evaluation, see 38 C.F.R. § 4.2, the regulations do 
not give past medical reports precedence over current 
findings.  Francisco v. Brown, 7 Vet. App. 55 (1994).

The record shows that entitlement to service connection for 
PTSD was established in a June 1995 rating decision.  A 30 
percent evaluation was assigned for this disability, which 
currently remains in effect. 

After the veteran submitted his claim for entitlement to an 
increased rating, VA amended its regulations pertaining to 
the rating schedule for mental disorders, including PTSD.  
See 38 C.F.R. § 4.130, Diagnostic Codes 9411 (1997).  These 
regulations became effective on November 7, 1996.  When a law 
or regulation changes after a claim has been filed or 
reopened but before the administrative or judicial appeal 
process has been concluded, the version more favorable to the 
veteran will apply.  Karnas v. Derwinski, 1 Vet. App. 308, 
313 (1991).  The RO has considered both the old and new 
regulations.  Therefore, the Board will review the veteran's 
claim under the regulations in effect both before and after 
November 7, 1996.  

Under the regulations in effect prior to November 7, 1996, 
when the attitudes of all contacts except the most intimate 
are so adversely affected as to result in virtual isolation 
in the community, and there are totally incapacitating 
psychoneurotic symptoms bordering on gross repudiation of 
reality with disturbed thought or behavioral processes 
associated with almost all daily activities such as fantasy, 
confusion, panic, and explosions of aggressive energy 
resulting in profound retreat from mature behavior, and the 
veteran is demonstrably unable to obtain or retain employment 
due to PTSD, then a 100 percent evaluation is warranted.  

The Court has upheld an interpretation of this regulation 
which states that the criteria for a 100 percent rating are 
each independent bases for granting a 100 percent rating.  
Johnson v. Brown, 7 Vet. App. 95, 97 (1994).  

When the ability to establish and maintain effective or 
favorable relationships with people is severely impaired, and 
the psychoneurotic symptoms are of such severity and 
persistence that there is severe impairment in the ability to 
obtain or retain employment as a result of PTSD, a 70 percent 
evaluation is warranted.  PTSD which results in considerable 
impairment in the ability to establish or maintain effective 
and wholesome relationships with people and considerable 
industrial impairment is evaluated as 50 percent disabling.  
Definite social and industrial impairment merits continuation 
of the current 30 percent evaluation.  38 C.F.R. § 4.132, 
Code 9411 (1996).  

Under the regulations currently in effect, PTSD is evaluated 
under the General Rating Formula for Mental Disorders.  Under 
this formula, a 100 percent evaluation is warranted for total 
occupational and social impairment, due to such symptoms as 
gross impairment in thought process or communication, 
persistent delusions or hallucinations, grossly inappropriate 
behavior, persistent danger of hurting self or others, 
intermittent inability to perform activities of daily living 
(including maintenance of minimal personal hygiene), 
disorientation to time or place, or memory loss for names of 
close relatives, own occupation, or own name.  

A 70 percent evaluation is warranted for occupational and 
social impairment with deficiencies in most areas, such as 
work, school, family relations, judgment, thinking or mood 
due to such symptoms as suicidal ideation, obsessional 
rituals which interfere with routine activities, speech that 
is intermittently illogical, obscure, or irrelevant, near-
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively, 
impaired impulse control (such as unprovoked irritability 
with periods of violence), spatial disorientation, neglect of 
personal appearance and hygiene, difficulty in adapting to 
stressful circumstances (including work or a worklike 
setting), and an inability to establish and maintain 
effective relationships.  

A 50 percent evaluation is warranted for occupational and 
social impairment with reduced reliability and productivity 
due to such symptoms as flattened affect, circumstantial, 
circumlocutory, or stereotyped speech, panic attacks more 
than once a week, difficulty in understanding complex 
commands, impairment of short- and long-term memory (e.g., 
retention of only highly learned material, forgetting to 
complete tasks), impaired judgment, impaired abstract 
thinking, disturbances of motivation and mood, and difficulty 
in establishing and maintaining effective work and social 
relationships.  

A 30 percent evaluation is merited for occupational and 
social impairment with occasional decrease in work efficiency 
and intermittent periods of inability to perform occupational 
tasks (although generally functioning satisfactorily, with 
routine behavior, self-care, and conversation  normal), due 
to such symptoms as: depressed mood, anxiety, suspiciousness, 
panic attacks (weekly or less often), chronic sleep 
impairment, mild memory loss (such as forgetting names, 
directions, recent events).  38 C.F.R. § 4.130, Diagnostic 
Code 9411 (2002).

The evidence includes the report of a VA psychiatric 
examination conducted in October 1995.  The veteran had 
complaints of tremors and poor sleep.  He was depressed, 
tearful, and reminiscent of his inability to provide for his 
family.  The diagnosis was major depression.  

The veteran underwent a VA fee basis psychiatric examination 
in June 1996.  His history of combat in Vietnam was noted, 
which included being wounded and participating in hand to 
hand fighting.  He complained of sleep problems, and 
nightmares.  On examination, the veteran was relevant and 
coherent.  His mood went from elated to depressed, and his 
affect fluctuated between emotions and anger.  The veteran's 
insight was fair, and his judgment poor.  He was an 
alcoholic.  The diagnoses included substance dependency 
alcohol, major depression, and PSTD by history.  The score on 
the Global Assessment of Functioning (GAF) scale was 70.  The 
examiner opined that the veteran's psychiatric disability was 
40 to 50 percent.  

A July 1996 statement from Y.K., M.D., the director of the VA 
PTSD program at the veteran's hospital, notes that the 
veteran was in combat in Vietnam.  He also had several 
physical disabilities.  The veteran experienced nightmares 
and flashbacks, and as a result was receiving ongoing 
treatment.  The veteran also experienced severe depression 
and insomnia.  He reported previous suicide attempts, and 
said that he was still suicidal at times.  The veteran had 
stopped drinking several years ago.  The examiner said that 
the veteran's PTSD caused him to experience rage and become 
violent.  Although he had been receiving extensive treatment 
for the past year, the veteran's condition had not improved, 
and may have worsened.  The veteran slept only a few hours 
each night, and his temper was so bad that he had struck a 
store owner a few months previously.  He was experiencing 
auditory hallucinations.  The veteran was using medications 
to treat his depression and his hallucinations.  The examiner 
opined that a 100 percent evaluation was warranted for the 
veteran's PTSD.  He added that the attitudes of all contacts 
except the most intimate were so adversely affected as to 
result in virtual isolation, and the veteran was demonstrably 
unable to obtain or retain employment.  The diagnoses 
included PTSD, dysthymic disorder, and a psychotic disorder 
not otherwise specified.  

At a VA fee basis examination in October 1996, the veteran 
reported flashbacks and nightmares of his Vietnam experiences 
two to four times each week.  These were of mine explosions.  
His flashbacks could be spontaneous, or could be triggered by 
loud noises.  On examination, the veteran's speech and 
thought processes were slow and delayed, but coherent and 
relevant.  His thought content was nondelusional.  The 
veteran's mood was depressed and his affect congruent, and he 
was noted to have recently lost his son.  He reported lack of 
energy and motivation.  The examiner reviewed the claims 
folder, and said that the veteran appeared to be experiencing 
a depressive episode following the death of his son.  The 
history was also suggestive of PTSD.  His long history of 
difficulties with social and occupational functioning were 
more likely secondary to chronic alcohol abuse.  The 
diagnoses included alcohol abuse, alcohol dependency, major 
depression, and PTSD.  The current GAF score was 55-60.  

The veteran underwent a second VA fee basis examination in 
October 1996.  He had not worked since 1993, and stated that 
he stopped work at that time due to a combination of physical 
illness, anxiety, nightmares, and flashback.  He had been 
unemployed since that time.  The veteran was noted to have 
been a heavy drinker in the past, but no longer drank.  He 
complained of flashbacks on an almost daily basis, and 
nightmares several times each week.  He was anxious all the 
time, and he had intrusive thoughts.  The veteran could not 
sleep, and had rage attacks.  He was unable to relate to 
others.  On examination, the veteran was anxious, tense, and 
tearful.  He was cooperative and spontaneous, and his 
psychomotor activity level was normal.  His speech was 
anxious and depressed, as was his mood.  The veteran reported 
feeling depressed for the past three years.  He had 
considered suicide in the past, but not recently.  On 
examination, the veteran was noted to have flashbacks and 
nightmares, both of which occurred several times each week.   
He had constant intrusive thoughts about Vietnam, and went to 
great lengths to avoid any reminders of the conflict.  The 
veteran was said to have lost interest in everything.  He 
felt detached from his wife, and did not have any friends or 
any acquaintances.  The veteran felt he was unable to 
concentrate.  He was hypervigilant, and had a exaggerated 
startle response.  The diagnoses included PTSD, chronic, 
major depression, and alcohol abuse.  The score on the GAF 
was 45, which the examiner stated represented moderate to 
severe limitations of social and occupational function.  

In a November 1996 statement from Y.K., M.D., he said that 
the veteran had been suffering from flashbacks since his 
return from Vietnam.  These consisted of hearing explosions 
and the voices of his men asking for help.  The flashbacks 
occurred two or three times each day, and lasted from one 
minute to several minutes.  The veteran would then have to be 
alone to recover.  The examiner opined that the veteran 
needed the continuous presence of his wife to cope with his 
flashbacks.  

VA treatment records show that the veteran underwent monthly 
therapy for PTSD from 1996 to 2002.  His symptoms during this 
period consistently included flashbacks and nightmares.  He 
also displayed occasional anxiety. 

In June 1998, the VA doctor who was treating the veteran, 
B.C., M.D., submitted a statement concerning the veteran's 
PTSD.  He noted that he was a Board certified psychiatrist.  
He opined that the veteran warranted a 100 percent evaluation 
for his disability, and noted that Y.K., M.D. agreed with 
this assessment.  The veteran was on multiple medications for 
the stabilization of his PTSD.  He was impaired on a daily 
basis, and unable to care for his own safety or the safety of 
others.  The veteran's affect was aggressive and irritable.  
He was tearful at times.  His mood was low and dysphoric with 
some pervasive irritability.  The veteran's thought content 
was logical and goal directed, but included flashbacks, 
obsession, and even compulsions that interfered with regular 
stream of thought.  He had mild impairment of his short term 
memory.  There was no psychosis, but he did have some bizarre 
or unusual behavior.  His insight and judgment were intact, 
but he had some impulsivity.  The veteran's GAF was 40 due to 
his service connected disability.  There was no current 
substance abuse.  

In a July 2000 statement, B.C., M.D., said that the veteran 
was unable to seek gainful employment due to PTSD.  The 
veteran did not have a problem with alcohol, and never had a 
substance abuse problem that affected his employability.  
Although he did have other disabilities which affected his 
employability, the primary and predominant reason he was 
unemployable was his PTSD.  It was noted that the veteran had 
not responded to multiple trials of medications in multiple 
combinations.  The doctor said that the veteran was 
completely, totally, and permanently disabled due to PTSD.  A 
similar statement was received from B.C., M.D., in March 
2001.  He again noted that the veteran was unable to seek 
employment, and was completely, totally, and permanently 
disabled due to PTSD.  In addition, he said that the 
veteran's GAF was 40.  

The veteran underwent a VA fee basis examination in March 
2002.  His affect was labile, and he would tear up while 
discussing his war experiences.  His mood was anxious, and at 
times sad.  His thought processes were logical and organized.  
He was not suicidal or homicidal, and his insight and 
judgment were good.  The impression was PTSD, and history of 
alcohol dependence, currently in remission.  The examiner 
opined that the veteran was suffering from a moderate degree 
of psychological impairment due to PTSD, and that his GAF was 
45.  When his symptoms were less fulminant, the GAF would 
approach 55.  The veteran's complaints included decreased 
mood, low energy, increased need for sleep, hopelessness, 
helplessness, irritability, monthly flashbacks, and daily 
nightmares with hyperautomatic arousal.  The veteran had been 
unable to hold a job for more than two years due to these 
symptoms.  The veteran said he had to work alone, and was 
unable to tolerate authority.  The veteran had experienced 
increased symptoms since September 11, 2001.  The examiner 
noted that the veteran had been alcohol free for three years, 
and that this was not a problem.  

The Board finds that a 100 percent evaluation is warranted 
for the veteran's PTSD under the rating code in effect prior 
to November 1996.  Two different doctors have submitted a 
total of no less than four opinions that state the veteran is 
unable to seek employment, and is completely, totally, and 
permanently disabled due to PTSD.  These two doctors have 
treated the veteran on a monthly basis since 1996, and at 
least one of them is a board certified psychiatrist.  
Furthermore, with the exception of the June 1996 GAF of 70, 
and the first October 1996 examination, the veteran's GAF has 
consistently been placed in the 40 to 45 range from 1996 to 
the present.  Although the first October 1996 examiner found 
the GAF to be between 55-60, the second October 1996 examiner 
also placed the GAF at 45.  

GAF is a scale reflecting the "psychological, social, and 
occupational functioning on a hypothetical continuum of 
mental health-illness."  Diagnostic and Statistical Manual of 
Mental Disorders (4th ed. 1994) [hereinafter DSM-IV].  A 
score of 51-60 indicates moderate symptoms, or moderate 
difficulty in social, occupational or school functioning.  A 
score of 41 to 50 represents serious symptoms, or any serious 
impairment in social, occupational or school functioning, 
such as an inability to keep a job.  (Ibid.).  The Board 
finds that the veteran's GAF scores, when viewed in the 
context of the opinions from the two VA doctors, confirm the 
veteran's inability to be employed.  There are no medical 
opinions that explicitly contradict these two doctors.  
Therefore, as the veteran is demonstrably unable to obtain or 
retain employment due to PTSD, a 100 percent evaluation is 
warranted.  38 C.F.R. § 4.132, Code 9411 (1996), see also 
Johnson v. Brown, 7 Vet. App. 95, 97 (1994).  


ORDER

Entitlement to a 100 percent evaluation for PTSD is granted, 
subject to the laws and regulations governing the award of 
monetary benefits.  



	                        
____________________________________________
	F. JUDGE FLOWERS
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

